Citation Nr: 1013625	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which, in relevant part, 
granted the Veteran's claim for service connection for ED 
as secondary to, i.e., a residual complication of, his 
prostate cancer, which also was service connected in that 
decision.  The RO assigned an initial noncompensable (i.e., 0 
percent) rating for the ED, retroactively effective from 
August 31, 2001, the date of his surgery for the prostrate 
cancer.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating that when a Veteran appeals his initial rating, 
VA must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

As support for this claim (and others he also appealed), the 
Veteran testified at a hearing at the RO in July 2008 before 
the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.

In November 2008 the Board issued a decision denying the 
other claims the Veteran also appealed - for higher ratings 
for his back disability and psychiatric disorder, and for a 
total disability rating based on individual unemployability 
(TDIU).  However, the Board remanded his remaining claim for 
a higher initial rating for his ED to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  The AMC has since, in January 2009, issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim and returned the file to the Board for further 
appellate review.



FINDINGS OF FACT

1.  The Veteran has ED - so loss of erectile power, as a 
residual complication of his prostate cancer; both the 
prostate cancer and ED are service-connected disabilities.

2.  He also has Peyronie's disease, resulting in physical 
deformity of his penis.

3.  A VA compensation examiner that evaluated the Veteran in 
December 2008, on remand, indicated there are several 
theories as to why people develop Peyronie's disease; this VA 
compensation examiner, therefore, concluded she was unable to 
etiologically link the Veteran's Peyronie's disease to his 
prostate cancer or treatment for it without resorting to mere 
speculation.

4.  However, this VA compensation examiner acknowledged that 
at least one new study suggests there is a significantly 
greater incidence of Peyronie's disease in patients like the 
Veteran that have had surgery for prostate cancer - namely, 
a radical retropubic prostatectomy (RRP).

5.  So all things considered, it is just as likely as not the 
Veteran has Peyronie's disease - and the associated physical 
penile deformity, on account of the surgery he underwent for 
treatment of his service-connected prostate cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria are met for a higher 20 percent initial rating for 
his ED.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.115b, Diagnostic Code 7522 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim for 
service connection, in full, there need not be any discussion 
of whether there has been compliance with these notice and 
duty to assist provisions of the VCAA.  He is receiving the 
requested benefit, regardless.  So even if the Board was to 
assume for the sake of argument that he has not received this 
required notice and assistance, this ultimately is 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102 (2009).  See also 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, 
as the pleading party, the Veteran, not VA, has this burden 
of showing why a VCAA notice error is prejudicial, meaning 
outcome determinative).

II.  Analysis-Entitlement to an Initial Compensable 
Disability Rating for ED

The Veteran asserts that he is entitled to a higher, i.e., 
compensable initial rating for his ED.  During his July 2008 
Travel Board hearing, he testified that he has Peyronie's 
disease, causing a physical penile deformity.  He also said 
that he did not have this condition prior to his diagnosis of 
and treatment for prostate cancer.  His prostate cancer is a 
service-connected disability, and his ED, which is a 
residual complication of the prostate cancer, is also 
secondarily service connected.  See 38 C.F.R. § 3.310(a) and 
(b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
permitting service connection on this extended secondary 
basis for disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected 
condition.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some additional discussion of the Fenderson case 
is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126



The Veteran's current noncompensable (0 percent) disability 
rating for the ED associated with his prostate cancer is 
under 38 C.F.R. § 4.115b, DC 7522.

Under this code, the only rating available is 20 percent, and 
it requires deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115b, DC 7522.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
DC, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

DC 7522 also indicates there should be review to determine 
whether the Veteran is entitled to special monthly 
compensation (SMC) under § 3.350 of this chapter.  And this 
already has occurred as he already has been deemed entitled 
to SMC under 38 U.S.C.A. § 1114, subsection (k), and 38 
C.F.R. § 3.350(a), on account of the loss of use of a 
creative organ.

Clearly then, the Veteran has loss of erectile power - as 
evidenced by his receipt of SMC, in turn meaning that in 
order to meet the criteria for the higher 20 percent rating 
under DC 7522, he must also have physical deformity of his 
penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(indicating the use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare with Johnson v. Brown, 7 Vet. 
App. 95 (1994) (holding that only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned).

The report of a July 2002 VA compensation examination does 
not list any abnormalities or deformities of the Veteran's 
penis.  

Importantly, though, in an October 2004 statement, the 
Veteran's private treating physician, Dr. J.M., confirms the 
Veteran has Peyronie's disease characterized by "slow, 
progressive bending or deformity of the penis caused by 
hardening or a plaque in the upper midline of the penis."



Dr. J. M. did not state whether the Peyronie's disease was 
caused by the Veteran's service-connected prostate cancer and 
its subsequent treatment leading to the ED, or whether 
instead the Peyronie's disease is an independent medical 
condition unrelated to these service-connected disabilities.

And because the Board needed the benefit of this additional 
information to fairly decide this appeal, the Board remanded 
the claim in November 2008 to have the Veteran undergo 
another VA compensation examination for a medical opinion 
concerning this determinative issue.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conducting of a thorough and comprehensive 
medical examination.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence adequately addressing the 
level of impairment of the disability since a previous 
examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377 
(1994); Robinette v. Brown, 8 Vet. App. 69, 76 (1995); and 
VAOPGCPREC 11-95 (April 7, 1995).

The Veteran had this requested VA compensation examination in 
December 2008.  And the VA examiner reaffirmed, based on her 
review of the file (including Dr. J.M.'s statement), that the 
Veteran indeed has Peyronie's disease causing a physical 
deformity of his penis.  This VA examiner explained that 
Peyronie's disease is a disorder of the connective tissue 
within the penis that can cause curvature during erection, 
also noting it is fairly rare (diagnosed in only 26 out of 
100,000 men each year, most of them in their fifties and 
sixties), and that it can cause pain and make sexual 
intercourse difficult.



This VA compensation examiner went on to state that, although 
nobody knows what causes Peyronie's disease, a number of 
theories have been proffered, and she discussed each of them 
rather comprehensively.  And primarily because of these 
several different possible etiologies, this VA compensation 
examiner ultimately concluded that she was unable to 
determine whether in this particular instance the Veteran's 
Peyronie's disease is related to his prostate cancer or 
treatment for it without resorting to mere speculation.  She 
added, at this time, there is no credible scientific medical 
literature to support the contention that prostate cancer or 
treatment for it (including the type surgery the Veteran had, 
a radical retropubic prostatectomy (RRP)) causes Peyronie's 
disease.

Statements like this from doctors or examiners that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder generally cannot be employed as suggestive of a 
linkage between the disorder and the Veteran's military 
service or, here, an already service-connected disability.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  But by the same token, these 
type opinions cannot be used to rule out this purported 
correlation, either.  Ultimately, noncommittal opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).



A more recent precedent case, however, admonished the Board 
for relying on medical opinions that also were unable to 
establish this required linkage, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  In Jones, the Court noted it was unclear whether the 
examiners were unable to provide this requested definitive 
medical comment on etiology because they actually were unable 
to since the limits of medical knowledge had been exhausted 
or, instead, for] example, needed further information to 
assist in making this determination (e.g., additional records 
and/or diagnostic studies) or other procurable and assembled 
data.  And, ironically, one of these opinions in question 
concerned ED, the condition also at issue in this particular 
appeal.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain further medical 
evidence where the medical evidence "indicates that 
determining the cause is speculative").  The Court in Jones 
held, however, that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or apparent upon a 
review of the record.

In this particular case at hand, the December 2008 VA 
compensation examiner cited as reason for her inability to 
provide this requested definitive medical opinion the many 
different possible etiologies of Peyronie's disease that had 
been advanced.  So it is unlikely this VA compensation 
examiner would be able to provide a more definitive medical 
opinion even if given the additional opportunity to consider 
other evidence or information, etc., especially since the 
report of her evaluation discusses these several different 
possible etiologies in relatively exhaustive detail and 
admits that none has taken precedence over another.



In other portions of her report, however, this VA 
compensation examiner readily acknowledged that at least one 
new study suggests there is a significantly greater incidence 
of Peyronie's disease in patients like the Veteran that have 
had surgery for prostate cancer - namely, a radical 
retropubic prostatectomy (RRP).  She pointed out that in this 
new study, which included 100 patients, 3 out of 64 radical 
prostatectomy patients so far have developed "rapid 
appearance of 
new-onset Peyronie's disease" after this surgery.  And she 
added that, while this seems very low, if you compare it to 
the incidence of Peyronie's disease in the general population 
(apparently referring to her earlier mention that it is 
diagnosed in only 26 out of 100,000 men each year, most of 
them in their fifties and sixties), this ratio in those who 
have had RRP is 1,000 fold greater.

The Court has held that, when it is not possible to separate 
the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §§ 3.102 and 4.3, requiring resolution 
of reasonable doubt on any issue in the Veteran's favor, 
dictate that the signs and symptoms in question be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  So all things considered, it 
is just as likely as not the Veteran has Peyronie's disease 
- and the associated physical penile deformity, on account 
of the surgery he underwent for treatment of his service-
connected prostate cancer.  Consequently, because he also has 
the required loss of erectile power - again, as evidenced by 
his receipt of SMC for loss of use of a creative organ, he is 
entitled to a higher 20 percent initial rating for his ED 
under DC 7522.

Because, as already alluded to, 20 percent is the highest 
possible rating under DC 7522, there remains for 
consideration whether the Veteran is entitled to an even 
higher rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's ED has markedly interfered with 
his ability to work, meaning above and beyond that 
contemplated by his now higher 20 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  
With the exception of his RRP, his evaluation and treatment 
has been primarily, if not exclusively, on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A higher 20 percent initial rating is granted for the ED, 
subject to the statutes and regulations governing the payment 
of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


